
	

115 S669 RH: Columbia River In-Lieu and Treaty Fishing Access Sites Improvement Act
U.S. Senate
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		ID
		Union Calendar No. 825
		115th CONGRESS2d Session
		S. 669
		[Report No. 115–1059]
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2017
			Referred to the  Committee on Natural Resources
		
		
			December 3, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		AN ACT
		To authorize the Secretary of the Interior to assess sanitation and safety conditions at Bureau of
			 Indian Affairs facilities that were constructed to provide affected
			 Columbia River Treaty tribes access to traditional fishing grounds and
			 expend funds on construction of facilities and structures to improve those
			 conditions, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Columbia River In-Lieu and Treaty Fishing Access Sites Improvement Act. 2.Sanitation and safety conditions at certain Bureau of Indian Affairs facilities (a)Assessment of conditionsThe Secretary of the Interior, acting through the Bureau of Indian Affairs, in consultation with the affected Columbia River Treaty tribes, may assess current sanitation and safety conditions on lands held by the United States for the benefit of the affected Columbia River Treaty tribes, including all permanent Federal structures and improvements on those lands, that were set aside to provide affected Columbia River Treaty tribes access to traditional fishing grounds—
 (1)in accordance with the Act of March 2, 1945 (59 Stat. 10, chapter 19) (commonly known as the River and Harbor Act of 1945); or (2)in accordance with title IV of Public Law 100–581 (102 Stat. 2944).
 (b)Exclusive authorization; contractsThe Secretary of the Interior, acting through the Bureau of Indian Affairs— (1)subject to paragraph (2)(B), shall be the only Federal agency authorized to carry out the activities described in this section; and
 (2)may delegate the authority to carry out activities described in paragraphs (1) and (2) of subsection (c)—
 (A)through one or more contracts entered into with an Indian tribe or tribal organization under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.); or
 (B)to include other Federal agencies that have relevant expertise. (c)Definition of affected Columbia River Treaty tribesIn this section, the term affected Columbia River Treaty tribes means the Nez Perce Tribe, the Confederated Tribes of Umatilla Indian Reservation, the Confederated Tribes of the Warm Springs Reservation of Oregon, and the Confederated Tribes and Bands of the Yakama Nation.
 (d)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of the Interior such sums as are necessary, to remain available until expended—
 (1)for improvements to existing structures and infrastructure to improve sanitation and safety conditions assessed under subsection (a); and
 (2)to improve access to electricity, sewer, and water infrastructure, where feasible, to reflect needs for sanitary and safe use of facilities referred to in subsection (a).
 3.Study of assessment and improvement activitiesThe Comptroller General of the United States, in consultation with the Committee on Indian Affairs of the Senate, shall—
 (1)conduct a study to evaluate whether the sanitation and safety conditions on lands held by the United States for the benefit of the affected Columbia River Treaty tribes (as defined in section 2) have improved as a result of the activities authorized in section 2; and
 (2)prepare and submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report containing the results of that study.
			
	
		December 3, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
